DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the communication filed of March 19, 2019. Claims filed March 19, 2019 have been acknowledged. Claims 1-15 are pending in the application.
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered.
Re claim 1, Applicant primarily argues,
“Leung teaches a module 100 that includes a housing or base 102, a PCB 104 coupled to the base 102, and an EMI shield 106 coupled to the PCB 104 between the PCB 104 and a radome 108. Leung para. [0030] and FIGS. 1-2. However, Leung does not teach that the EMI shield 106 is coupled to the base 102. Thus, claim 1 is distinguishable over Leung.”

The Examiner respectfully disagrees. The amendment to Claim 1 recites “a housing having a lower portion and an upper portion, wherein the upper portion comprises a radome; a shield connected to the lower portion of the housing”. Leung (U.S. Pub. No. 2016/0218420) does discloses a radome or cover and a housing. Furthermore it teaches the coupling of the shield with the housing and the radome. 

Further re claim 1, Applicant generally argues,
“Leung does not teach a medium that has a thermal conductivity greater than 
0.15 W/(m-K) that is arranged between the EMI shield 106 and the base 102. Indeed, the Examiner relies on silicon sealing cords disclosed in Hammerschmidt to teach this limitation. However, the silicon sealing cords disclosed in Hammerschmidt are for providing a "planar fitting" of a top and bottom cover onto a circuit board and not to provide a thermally conductive medium between a shield and the lower portion of a housing as claimed. A person having ordinary skill the art looking to combine Hammerschmidt with Leung would at best be motivated to place silicon sealing cords between the base 102 and the PCB 104, which is different from what claim 1 requires.”

The Examiner respectfully disagrees. Leung does not teach a medium that has a thermal conductivity greater than 0.15 W/(m-K).  However, to provide additional content, Hammerschmidt in ¶ 0099-100 teaches a shielded top and bottom cover coupled with a thermal conductive medium, e.g., silicon. 

Re claim 4, Applicant primarily argues,
“Watanabe merely discloses using an adhesive sealing material to assure a hermetic coupling, but it is completely silent as to the properties of the adhesive sealing material, including whether the adhesive sealing material is a thermally conductive adhesive as required by dependent claim 4. Watanabe, para. [0054].”

The Examiner respectfully disagrees. The Applicant states that the reference lacks of the properties of the adhesive material. Watanabe does teach an adhesive sealing material required by claim 4, it is inherent that all adhesive material are thermally conductive, as required by the claim.

Re claim 9, Applicant primarily argues,
“Leung merely discloses that the housing 102 can be a conductive material or include a conductive coating or paint and not and not that the EMI shield 106 is a plastic part with external metalization, with a metal core and/or with embedded particles with a thermal conductivity greater than the plastic has as required by dependent claim 
9. Leung, para. [0031].”

The Examiner respectfully disagrees. Leung in ¶ 0031 does teaches that the EMI can be plastic material, conductive plastic material, or additionally, a conductive plating or paint. The term plating a method of plating where metals are deposited on the substrates, e.g., the plastic material of Leung. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9 -11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of AUTOLIV ASP, Inc., Leung et al. (Pub. No. US 2016/0218420 A1; hereinafter referred to as Leung), in view of Infineon Technologies AG, Hammerschmidt et al. (Pub. No. US 2017/0336503 A1; hereinafter referred to as Hammerschmidt). 

A radar device comprising: a housing having a lower portion and an upper portion, wherein the upper portion comprises a radome; a shield connected to the lower portion of the housing; and an interconnect device connected between the shield and the upper portion of the housing and Er;]] having an electronic circuit arrangement arranged on a first side[[lj] and antennas arranged on a second side opposite the first side, where the shield and the interconnect device are surrounded by the housing, and (6), with the components and antennas arranged on the interconnect device; wherein a medium that has a thermal conductivity greater than 0.15 W/(m-K) is arranged between the shield and the lower portion of the housing.
a radar device comprising: a housing having a lower portion and an upper portion, wherein the upper portion comprises a radome; (See page 13, ¶ [0030] - Referring to FIGS, 1 and 2., automobile radar module 100 includes a housing or base 102 in which components of module 100 are mounted. Module 100 also includes a PCB 104, an EMI shield 106 and a radome or cover 108 disposed in a stacked configuration and assembled together, FIG, 3 includes a schematic top view of housing 102, according to some exemplary embodiments. Referring to FIGS. 1 through 3, housing 102 can be made of plastic and can be formed by injection molding. Housing 102 can be formed integrally with a shroud 1 16 for an electrical connector such that shielded electrical connections can be made to module 100. The use of plastic material for housing 102 facilitates laser welding of module radome or cover 108 to housing 102 to ensure a hermetic seal.)

    PNG
    media_image1.png
    789
    529
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    739
    503
    media_image2.png
    Greyscale


Leung discloses an interconnect device. (See page 15, ¶ [0040] - Referring to FIG. 9A, module 100 is illustrated including radome or cover 108 sealed to housing 102. Connector shroud 116, integrally formed with housing 102, is also shown. Referring to FIGS. 9B through 9D, PCB 104 is shown mounted in housing 102. EMI shield 106 is shown mounted over PCB 104. Radome 108 is attached to housing 102 via the mating of groove 134 of radome 108 with raised boss 132 on housing 102. Aperture 124a in EMI shield 106 exposes antenna patch pattern 120a 


    PNG
    media_image3.png
    283
    449
    media_image3.png
    Greyscale


Leung discloses an electronic circuit arrangement, and antennas, where the shield and the interconnect device are surrounded by the housing, and, with the components and antennas arranged on the interconnect device. (See page 13, ¶ [0034] - Antenna regions 140a and 140b, which include antenna patch patterns 120a and 120b, respectively, formed on top surface 118 of PCB 104, are also EMI shielded according to exemplary embodiments. When EMI shield 106 is assembled over top surface 118 of PCB 104, apertures 124a and 124b are disposed to surround and, therefore, expose, antenna regions 140a and 140b, respectively. FIGS. 6A through 6C illustrated EMI shield 106 in detail. Specifically, FIG. 6A includes a schematic top view of EMI shield 106, according to some exemplary embodiments; FIG. 613 includes a schematic cross-sectional view of EMI shield 106, taken along line 6B-6B of FIG. 6A; and FIG. 6C includes a schematic cross-sectional view of EM I shield 106, taken along line 6C-6C of FIG. 6A. According to some embodiments, EMI shield 106 is formed of plastic and can be formed by injection molding. In some embodiments, the plastic is conductive plastic to provide EMI shielding characteristics. To further enhance EMI shielding, EM I shield 106 can also be formed with RF absorptive filler materials. Referring to FIGS. 1 through 5 and 6A through 6C, when 


    PNG
    media_image4.png
    626
    433
    media_image4.png
    Greyscale


Leung does not discloses wherein a medium that has a thermal conductivity greater than 0.15 W/(m K) is arranged between the shield and the lower portion of the housing.
However, Hammerschmidt discloses wherein a medium that has a thermal conductivity greater than 0.15 W/(m K) is arranged between a shield and a lower housing portion. (Hammerschmidt ¶ 0099-0100 teaches a top and bottom cover that is coupled  with a sealing cords, for example made from silicon or rubber, may be placed inside the notches to provide a planar fitting of the top cover 442' and the bottom cover 444' onto the circuit board 421'. This may additionally enhance the shield attenuation of the shielded housing. See. Silicon typically has a thermal conductivity of approximately 0.2 W/(mK). 


    PNG
    media_image5.png
    609
    458
    media_image5.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Leung to include wherein a medium that has a thermal conductivity greater than 0.15 W/(m K) is arranged between the shield and the housing taught in Hammerschmidt in order to provide a planar fitting of the top cover and the bottom cover onto the circuit board. The motivation to do so is to enhance the shield attenuation of the shielded housing.

As per claim 2, Leung in view of Hammerschmidt disclose the radar device in accordance with Claim 1. Leung further discloses wherein the shield is connected to the housing through gluing, welding or the use of another firmly bonded connection (Leung ¶ 35, The use of plastic material for housing 102 facilitates laser welding of module radome or cover 108 to housing 102 to ensure a hermetic Seal).

As per claim 6, Leung in view of Hammerschmidt disclose the radar device in accordance with Claim 1, Leung in view of Hammerschmidt does not disclose wherein the shield is in contact with both the lower portion of the housing and other components of the radar device through the medium.
Hammerschmidt further discloses wherein the shield is in contact with both the lower portion of the housing and other components of the radar device through the medium; (See page 31, ¶ [0100] - Fig. 4b shows how the top cover 442' may be connected to the bottom 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Leung to include wherein the shield is in contact with both the lower portion of the housing and other components of the radar device through the medium taught in Hammerschmidt in order to provide insulation against environmental influences can, for example, comprise a foam coating, a rubber coating, and/or a metal 20 shield, wherein the foam coating, the rubber coating, and/or the metal shield can be arranged around the waveguide (e.g., the transmit waveguide, the receive waveguide and/or the transceiver waveguide). In other words, in some embodiments, the transmit waveguide, the 

As per claim 7, Leung in view of Hammerschmidt disclose the radar device in accordance with Claim 1.
Leung further discloses wherein a part of the lower portion of the housing, which is in contact with the shield structure through the medium, is manufactured entirely or partially of plastic, where the plastic contains a material that has a thermal conductivity greater than [[the]] a thermal conductivity of other materials contained in the plastic; (See page 13, ¶ [0031] - For the purpose of EMI shielding module 100, the inner surface of housing 102 is conductive, To that end, the plastic material of housing 102 can be conductive plastic material. Alternatively, or additionally, a conductive plating or paint can be applied to the inside of housing 102, Housing 102 can also include integral heat stake posts 110 used to align PCB 104 via holes 122 and to align EMI shield 106 via holes 128 and to hold housing 102, PCB 104 and EMI shield 106 together, After a heat staking operation is performed on heat stake posts 110, a bottom surface 119 of PCB 104 is held tightly and permanently against conductive top surface 114 of PCB mounting shelf I12 integrally formed in housing 102. Similarly, EMI shield 106 is held tightly and permanently against a top surface 118 of PCB 104.)

As per claim 9, Leung in view of Hammerschmidt disclose the radar device in accordance with Claim 1.
Leung further discloses wherein a part of the housing, which is in contact with the shield structure through the medium, is manufactured entirely or partially of plastic, where the plastic contains a material, that has a thermal conductivity greater than the thermal conductivity of other materials contained in the plastic (See page 13, ¶ [0031] - For the purpose of EMI shielding module 100, the inner surface of housing 102 is conductive, To that 

As per claim 10, Leung in view of Hammerschmidt disclose the radar device in accordance with Claim 1.
Leung further discloses wherein the housing or a part of the housing and the shield structure are a single piece (See page 13, ¶ [0035] - FIGS. 7 and 8 include a schematic top view and a schematic bottom view, respectively, of radome or cover 108, according to some exemplary embodiments. Referring to FIGS. 1 through 8, radome 108 is installed over EMI shield 106 by fixedly attaching radome 108 to housing 102. Specifically, in some exemplary embodiments, radome 108 includes a groove 134 formed around the perimeter of its bottom side. The groove mates with a raised boss 132 around the perimeter of housing 102. Radome 108 can be sealed to housing 102 to complete assembly of module 100 by a process such as laser welding, which provides a hermetic seal.)

As per claim 11, Leung in view of Hammerschmidt disclose the radar device in accordance with Claim 1, Leung discloses the radar device in accordance with Claim 10.
Leung further discloses wherein the single piece is a plastic part with external metallization, with a metal core and/or with embedded particles, such as metal particles, with a thermal conductivity greater than the plastic (See page 13, ¶ [0031] - For the purpose of EMI shielding module 100, the inner surface of housing 102 is conductive, To that end, the plastic material of housing 102 can be conductive plastic material. Alternatively, or additionally, a conductive plating or paint can be applied to the inside of housing 102, Housing 102 can also 

Claims 3, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leung et al. in view of Hammerschmidt as applied to claim 2 above and in further view of HITACHI AUTOMOTIVE SYSTEMS, LTD., Watanabe et al (Pub. No. US 2013/0058044 A1; hereinafter referred as Watanabe). 

As per claim 3, Leung in view of Hammerschmidt disclose the radar device in accordance with Claim 2 above. Leung in view of Hammerschmidt does not disclose wherein the medium is an adhesive and the adhesive creates a bond between the shield and the lower portion of the housing.
Watanabe further discloses wherein the medium is an adhesive and the adhesive creates a bond between the shield and the lower portion of the housing. (See page 3, ¶ [0054, 0059] - For coupling cover 15 with case 12, the downwardly projected ridge portion 45 of cover 15 is received into the endless seal groove (46 + 46') and four connecting bolts 34 are used for connecting cover 15 and case 15 together. Although not shown in the drawing, an adhesive and sealing material are applied to the endless seal groove for assuring a hermetical coupling between case 12 and cover 15.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Leung in view of Hammerschmidt in further view of Watanabe to include wherein the medium is an adhesive and the adhesive creates a bond between the shield and the lower portion of the housing taught in Watanabe in order to ensure an adhesive and sealing material are applied to the endless seal groove for assuring a 

As per claim 4, Leung in view of Hammerschmidt and Watanabe discloses the radar device in accordance with Claim 3 above. 
Watanabe further disclose wherein the adhesive is a thermally conductive adhesive. (See page 3, ¶ [0054] - Although not shown in the drawing, an adhesive and sealing material are applied to the endless seal groove for assuring a hermetical coupling between case 12 and cover 15.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Leung in view of Hammerschmidt in further view of Watanabe to include wherein the adhesive is a thermally conductive adhesive taught in Watanabe in order to ensure an adhesive and sealing material are applied to the endless seal groove for assuring a hermetical coupling between case and cover

As per claim 5, Leung in view of Hammerschmidt and Watanabe disclose the radar device in accordance with Claim 3 above.  Leung in view of Hammerschmidt in further view of Leblanc does not disclose wherein the adhesive contains at least a thermally conductive filler material.
Watanabe further discloses wherein the adhesive contains at least a thermally conductive filler material (See page 3, ¶ [0054] - For coupling cover 15 with case 12, the downwardly projected ridge portion 45 of cover 15 is received into the endless seal groove (46 + 46') and four connecting bolts 34 are used for connecting cover 15 and case 15 together. Although not shown in the drawing, an adhesive and sealing material are applied to the endless seal groove for assuring a hermetical coupling between case 12 and cover 15.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Leung in view of Hammerschmidt in further view of Leblanc to include wherein the medium is an adhesive and the adhesive creates a bond between the shield and the housing taught in Watanabe in order to ensure an adhesive and 

As per claim 8, Leung in view of Hammerschmidt disclose the radar device in accordance with Claim 1, Leung in view of Hammerschmidt does not disclose wherein the housing features cooling fins.
Watanabe further discloses wherein the housing features cooling fins (See page 3, ¶ [0052] -In Figs. 3 to 6, denoted by numeral 12a is a plurality of cooling fines that are integrally formed on an outer surface of the third wall part 14c of case 12.)


    PNG
    media_image6.png
    634
    564
    media_image6.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Leung in view of Hammerschmidt in further view of Leblanc to include wherein the housing features cooling fins taught in Watanabe in order to provide an escape for the heat that can generate an electronic device. This allows the device to reduce the heat generated by the component inside the device.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leung et al. in view of Hammerschmidt as applied to claim 1 above and in further view of  Leblanc et al (Pub. No. US 2009/0135043 A1; hereinafter referred as Leblanc). 

As per claim 12, Leung in view of Hammerschmidt disclose the radar device in accordance with Claim 1, Leung in view of Hammerschmidt does not disclose wherein the shield has at least one hole into or through which at least one component[[s]] of the electronic circuit arrangement protrudes, while the remaining components of the electronic circuit arrangement, with the exception of connecting elements, are arranged entirely between the first side of the interconnect device and the shield.
Leblanc further discloses wherein the shield has at least one hole into or through which at least one component[[s]] of the electronic circuit arrangement protrudes, while the remaining components of the electronic circuit arrangement, with the exception of connecting elements, are arranged entirely between the first side of the interconnect device and the shield. (See page 18, ¶ [0047-0049] - Referring now to Figs. 3 - 3E, in which like elements are provided having like reference designations throughout the several views, a PWB frame 50 adapted to hold 11 one or more PWBs is provided having first and second opposing sides 50a, 50b (Fig. 3A). Wall regions 52 project from a surface of side 50a and form a bottom wall 53a (Fig. 3B), sidewalls 53b (Fig. 3B), endwalls 53c (Fig. 3B) and first and second openings 54a, 54b which lead to waveguide port apertures 56a, 56b (Fig. 3C) of a waveguide 53. It should be appreciated that the waveguide 53 is not fully formed in the frame 50 as one side of the waveguide (in this case an E-plane wall opposite wall 53a) is not formed as part of the waveguide structure in the frame 50 as doing so would complicate the frame fabrication process. The waveguide wall could, however, be provided as a separate piece part (e.g. a cover or plate) which is coupled to the remaining waveguide portions by bonding, press-in, solder, welding, or any other technique well known to those of ordinary skill in the art. As can be most clearly seen in Fig. 3C, the first and second waveguide port apertures 56a, 56b of the waveguide portion 53 of the frame are exposed on a surface of a second side 50b of the PWB frame 50 at first and second ends of the waveguide portion 52. The frame 50 may be provided from any 


    PNG
    media_image7.png
    539
    691
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    542
    710
    media_image8.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Leung in view of Hammerschmidt to include wherein the shield has at least one hole into or through which at least one component[[s]] of the electronic circuit arrangement protrudes, while the remaining components of the electronic circuit arrangement, with the exception of connecting elements, are arranged entirely between the first side of the interconnect device and the shield taught in Leblanc in order to ensure the first and second waveguide port apertures of the waveguide portion of the frame are exposed on a surface of a second side of the PWB frame at first and second ends of the waveguide portion. 

As per claim 13, Leung in view of Hammerschmidt and Leblanc discloses the radar device in accordance with Claim 12.
Leblanc further discloses wherein the at least one component has a housing made of metal or at least partially made of metal. (See page 18, ¶ [0047-0049] - Referring now to Figs. 3 - 3E, in which like elements are provided having like reference designations throughout the several views, a PWB frame 50 adapted to hold 11 one or more PWBs is provided having first 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Leung in view of Hammerschmidt to include wherein the at least one component has a housing made of metal or at least partially made of metal taught in Leblanc in order to provide any suitable material including but not limited to metal, plastic, or any other material suitable to support PWB’s disposed on the frame.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leung et al. in view of Hammerschmidt and Leblanc as applied to claim 12 above and in further view of Watanabe.

As per claim 14, Leung in view of Hammerschmidt disclose the radar device in accordance with Claim 1, Leblanc disclose the radar device in accordance with Claim 12. Leblanc discloses the radar device in accordance with Claim 13. Leung in view of wherein there is an electrically conducting connection between the metal of the housing of the at least one component and the shield.
Watanabe further discloses wherein there is an electrically conducting connection between the metal of the housing of the at least one component and the shield. (See page 5, ¶ [0098] - From the upper surface 18c of flat base portion 18, there project upward a plurality of connecting terminals 52 that extend from various electronic parts mounted to the lower surface of flat base portion 18 of power module 16. As will be clarified in detail hereinafter, due to connecting terminals 52, control module connecting terminals 52, control module17 and power module 16 are electrically connected.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Leung in view of Hammerschmidt in further view of Leblanc to include wherein there is an electrically conducting connection between the metal of the housing of the at least one component and the shield taught in Watanabe in order to provide a plurality of connecting terminals that extend from various electronic parts. As will be clarified in detail hereinafter, due to connecting terminals, control module connecting terminals, control module and power module are electrically connected.

As per claim 15, Leung in view of Hammerschmidt disclose the radar device in accordance with Claim 1, Leblanc disclose the radar device in accordance with Claim 12. Leblanc discloses the radar device in accordance with Claim 13. Leung in view of Hammerschmidt in further view of Leblanc does not disclose wherein there is an electrically conducting connection in the form of a ground potential between the metal of the housing of the at least one component and the shield.
Watanabe further discloses wherein there is an electrically conducting connection in the form of a ground potential between the metal of the housing of the at least one component and the shield. (See page 5, ¶ [0098] - From the upper surface 18c of flat base portion 18, there project upward a plurality of connecting terminals 52 that extend from various electronic parts mounted to the lower surface of flat base portion 18 of power module 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Leung in view of Hammerschmidt in further view of Leblanc to include wherein there is an electrically conducting connection in the form of a ground potential between the metal of the housing of the at least one component and the shield taught in Watanabe in order to provide protection to a person and the device from the danger of damaged circuits or electrical overloads.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. [Inokuchi et al. (Pub. No. US 2017/0201162 A1], [Rejman et al. (Pub. No. US 2019/0027720 A1]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.M.R./             Examiner, Art Unit 3648                                                                                                                                                                                           

/Thomas M Hammond  III/             Primary Examiner, Art Unit 3648